Order entered January 22, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                 No. 05-20-01032-CV

                 IN THE INTEREST OF T.R., L.R., J.R., S.R.,
                     E.R., C.R., AND V.R., CHILDREN

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-18-06935

                                      ORDER

      Pursuant to this Court’s January 8, 2021 order, appellant has provided
written verification that she has requested preparation of the reporter’s record and
is waiting for Yolanda Atkins, Official Court Reporter for the 255th Judicial
District Court, to notify her of the cost. In light of these circumstances, we
ORDER Ms. Atkins to file the reporter’s record within thirty days of the date of
this order.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.
Atkins and all parties.
                                             /s/   KEN MOLBERG
                                                   JUSTICE